DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 October 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The original specification discusses, “arranging the mark at the center of the field of view of the detecting system 70.” See ¶ 61 of the PGPub. There is no suggests for arranging the mark shifted from a center of the field of view.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 10-11 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Murasato (US 2018/0067392 A1) in view of Miyaharu et al. (US 2013/0221556 A1).
Regarding claim 1, Murasato discloses an imprint apparatus 100 for forming a pattern of an imprint material on a substrate S having a first alignment mark, using a mold M having a mesa 140 including a pattern region where a pattern and a second alignment mark are formed (FIG. 1; title/abstract and ¶¶ 30), comprising:
an alignment scope and 11 including an optical system and camera configured to detect an alignment mark image formed by the first alignment mark and the second alignment mark (¶ 30), and 
an illumination system 6 which includes a limiter 31 configured to define an illumination area of the illumination light and capable of limiting incidence of the illumination light to a side of the mesa, a ridge line of the mesa, and an outer region of the side (¶¶ 29, 38+), 
wherein an edge of the illumination area is capable of being arranged in accordance with a position of the ridge line of the mesa, and 
wherein the imprint apparatus is capable of obtaining a relative position between the first alignment mark and the second alignment mark based on the alignment mark image detected by the detecting system while limiting incidence of the illumination light to the side of the mesa, the ridge line of the mesa, and the outer region of the side by the limiter and performing alignment between the substrate and the mold based on the obtained relative position.
Murasato does not appear to expressly disclose the optical system includes the illumination system configured to illuminate the first alignment mark and the second alignment mark with illumination light, and the alignment marks are illuminated with the illumination light from the illumination system. In contrast Murasato’ s illumination system 6 and limiter 31 are designed to irradiate and cure the imprint material.
However, Miyaharu discloses a similar imprint apparatus (title/abstract) in which scopes 3 include and illumination optical system 22 which guides a light source 23 (FIG. 3-4; ¶ 36), independent from the ultraviolet irradiation unit 2 (FIG. 2; ¶ 26). Additionally, Miyaharu suggests including reflective film 24a or stops 26, 27 which provide an aperture for the illumination light (¶ 38; FIG. 3-4).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the device of Murasato to include the independent illumination optical system of Miyaharu, because such a device is known in the art and could be used to align the mold/substrate without curing illumination. Additionally, the skilled artisan would recognize that Murasato’s limiter 31 could replace the reflective film 24a or stops 26, 27 of Miyaharu, in order to allow for adjustment of the shape of the aperture.  
Regarding claim 2, Murasato discloses the limiter 31 is capable of preventing the illumination light from directly entering the side, the ridge line, and the outer region (FIG. 4-5).
Regarding claim 3, Murasato discloses the limiter 31 is capable of reducing the illumination light entering the side, the ridge line, and the outer region (FIG. 4-5).
Regarding claim 4, Murasato discloses the illumination system further includes a driving mechanism 32 capable of driving the limiter so as to limit incidence of the illumination light to the side, the ridge line, and the outer region (¶ 29; FIG. 1, 4-5).
Regarding claim 5, Murasato discloses the limiter includes a plurality of movable members 310 or 312, and the driving mechanisms 321 or 322 drive the plurality of movable members (FIG. 5; ¶ 42).
Regarding claim 6, Murasato discloses moving stages 2 and 3 equated with the claimed adjustment mechanism, capable of adjusting a field of view of the detecting system (¶ 45),
wherein the driving mechanism 32 is capable of driving the limiter 31 to limit the incidence of the illumination light to the side, the ridge line, and the outer region in a state in which the adjustment mechanism adjusts the field of view so that the first and second alignment marks are included in the field of view (¶¶ 30, 45; FIG 1, 5).
Regarding claim 10, Murasato discloses a shadow formed by the limiter is included in a field of view of the detecting system (FIG. 4, 11; ¶¶ 45, 51). 
Regarding claim 11, Miyaharu suggests that the detector light is different than the curing light (¶ 37) and discloses optical stops 24a, 26, 27 which block or attenuate the light (FIG. 3-4; ¶ 38). Murasato’ s illumination system 6 and limiter 31 are designed to irradiate and cure the imprint material (¶ 29, 38+).
Regarding claim 22, Murasato suggests a driving mechanism 32 capable of adjusting a position of the optical system, wherein the position of the optical system is adjusted so that the edge of the illumination area is arranged in accordance with the position of the ridge line of the mesa (¶ 29; FIG. 1, 4-5).
Regarding claim 23, Miyaharu suggests the scope 3 can be driven in the X- and Y-direction in accordance with the position of the marks (FIG. 1; ¶ 32) and is capable of adjusting the position so that the edge of the illumination area is arranged at the position of the ridge line of the mesa. 
Regarding claim 24, Miyaharu suggests the detecting system detects the alignment mark image while the first alignment mark and the second alignment mark are positioned at a position shifted from a center of a field of view of the detecting system (FIG. 1A-D, 11; ¶ 62+).


Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Murasato (US 2018/0067392 A1) in view of Miyaharu et al. (US 2013/0221556 A1) as applied to claim 1 above, further in view of Auerbach et al. (Serrated-aperture apodizers for high-energy laser systems).
Murasato does not appear to expressly disclose details of the limiter’s edge structure.
However, Auerbach discloses serrated apertures (title; Fig. 1, 4) to reduce diffraction ripples at the edges of the aperture (p. 3179 Introduction) having a triangular-wave shape (Fig. 2, 4) which effectively reduces transmission at the edge (Fig. 1, 3, 5).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the limiter of Murasato to include the serrated edge of Auerbach, in order to reduce diffraction ripples and provide a smooth tapered edge profile to the beam (Auerbach § Introduction).
Response to Arguments
Applicant’s amendments and arguments, see pp. 2-8, filed 30 October 2022, with respect to the rejections of claims 1+ under 35 U.S.C. 103 in view of Murasato, Miyaharu, and Yamamoto have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Murasato, Miyaharu as discussed above.
The Examiner notes that the claims recite an apparatus and considers that the combined teachings of Murasato and Miyaharu teach all of the structures claimed which are capable of performing the recited functions, e.g. the limiting incidence of the illumination light. The MPEP states that, "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.” See MPEP § 2114 for further details. In the instant case the use of an independent alignment mark illumination system as suggested by Miyaharu along with the substitution of  Murasato’s limiter for the reflective film 24a or stops 26, 27 of Miyaharu would be capable of limiting the incidence of illumination light as claimed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742